Exhibit 10.2

CRACKER BARREL OLD COUNTRY STORE, INC.

AND

SUBSIDIARIES

FY 2013 LONG-TERM INCENTIVE PROGRAM

ARTICLE I

General

1.1        Establishment of the Plan.    Pursuant to the Cracker Barrel Old
Country Store, Inc. 2010 Omnibus Stock and Incentive Plan (the “Omnibus Plan”),
the Compensation Committee (the “Committee”) of the Board of Directors of
Cracker Barrel Old Country Store, Inc. (the “Company”) hereby establishes this
FY 2013 Long-Term Incentive Program (the “Program”).

1.2        Purpose.    This Program consists of two forms of long-term incentive
awards: (a) a Long Term Performance Plan (“LTPP”) Award, and (b) a Market Stock
Unit (“MSU”) Award. The purposes of the LTPP Awards are to reward officers of
the Company and its subsidiaries for the Company’s financial performance during
fiscal years 2013 and 2014 and to retain them during this time; the purposes of
the MSU Awards are to reward officers of the Company and its subsidiaries for
the Company’s financial performance during fiscal years 2013, 2014 and 2015 and
to retain them during this time. The Program is also intended to attract and
retain the best possible executive talent to the Company, to motivate officers
to focus attention on long-term objectives and strategic initiatives, and to
further align their interests with those of the shareholders of the Company.

1.3        Program Subject to Omnibus Plan.    This Program is established
pursuant to, and it comprises a part of the Omnibus Plan. Accordingly, all of
the terms and conditions of the Omnibus Plan are incorporated in this Program by
reference as if included verbatim. In case of a conflict between the terms and
conditions of the Program and the Omnibus Plan, the terms and conditions of the
Omnibus Plan shall supersede and control the issue.

ARTICLE II

Definitions

2.1        Omnibus Plan Definitions.    Capitalized terms used in this Program
without definition have the meanings ascribed to them in the Omnibus Plan,
unless otherwise expressly provided.

2.2        Other Definitions.    In addition to those terms defined in the
Omnibus Plan and elsewhere in this Program, whenever used in this Program, the
following terms have the meanings set forth below:

(a)        “Cause,” in addition to those reasons specified in the Omnibus Plan,
also includes unsatisfactory performance or staff reorganizations.

 

- 1 -



--------------------------------------------------------------------------------

(b)        “Eligible LTPP Award” or “Eligible MSU Award” means the maximum LTPP
Award or MSU Award, as the case may be, to which a Participant is entitled if
the Company achieves the applicable Performance Goal during the applicable
Performance Period. The Committee shall establish an Eligible LTPP Award and an
Eligible MSU Award for each Participant within the first 90 days of the
Performance Period.

(c)        “LTPP Award” means an Award granted as an “LTPP Award” hereunder that
is denominated in either cash or Shares as determined by the Committee.

(d)        “LTPP Performance Goal” means achievement of aggregate Operating
Income during the Performance Period applicable to LTPP Awards in an amount
equal to or greater than the amount established by the Committee within the
first 90 days of the Performance Period.

(e)        “MSU Award” means an Award granted as an “MSU Award” hereunder that
is denominated in Shares. Each MSU is a notional unit of measurement having a
value equivalent to one Share, subject to the terms hereof. The MSUs are
unfunded, unsecured obligations of the Company.

(f)        “MSU Performance Goal” means achievement of aggregate Operating
Income during the Performance Period applicable to MSU Awards in an amount equal
to or greater than the amount established by the Committee within the first 90
days of the Performance Period.

(g)        “Operating Income” means, total operating income during the fiscal
years of the applicable Performance Period, as calculated consistent with past
practice and presented in the audited financial statements, subject to
adjustment as follows: excluding (i) extraordinary gains or losses and the
effects of any sale of assets (other than in the ordinary course of business),
(ii) the effects of any changes in accounting principles, (iii) the effects of
any charges or expenses related to extraordinary, non-operational charges or
expenses relating to stockholder demands, inquiries or events and related
governance and other responses, (iv) the effects of charges or expenses related
to the Company’s organizational restructuring, and (v) the effects of charges or
expenses related to severance events.

(h)        “Performance Period” with respect to LTPP Awards hereunder means the
Company’s 2013 and 2014 fiscal years, and with respect to MSU Awards hereunder
means the Company’s 2013, 2014 and 2015 fiscal years.

(i)        “Performance Shares” means an LTPP Award that is denominated in
Shares.

(j)        “Retirement” (or the correlative “Retire” or “Retires”) means the
voluntary termination of employment by a Participant in good standing under this
Program at a time when the Participant meets the definition of Retirement
Eligible.

 

- 2 -



--------------------------------------------------------------------------------

(k)        “Retirement Eligible” means that a Participant:

1.    shall have achieved the age of 60 and

2.    has five (5) or more years of service with the Company, its predecessors
or subsidiaries and

3.    provides at least 60 days notice prior to the intended retirement date.

(l)        “Return on Invested Capital” means the quotient of the following, as
calculated consistent with past practice and presented in the audited financial
statements: (i) the average of Operating Income for each year of the Performance
Period plus the average of rent paid during each year of the Performance Period,
divided by (ii) the average end of year balances for the 2012, 2013 and 2014
fiscal years of the sum of the following balance sheet items: inventory, net
property held for sale, net property, plant & equipment and capitalized leases
reduced by accounts payable.

(m)        “Target LTPP Award” or “Target MSU Award” means the target LTPP Award
or MSU Award, as the case may be, to which a Participant is entitled if the
Company achieves the applicable target performance determined by the Committee
with respect to the applicable Performance Period.

(n)        “Total Shareholder Return” means the change in the price of a Share
(comparing the beginning Share price to the ending Share price), plus dividends
paid, during the Performance Period applicable to MSU Awards. The beginning
Share price shall be determined by averaging the closing Share prices during the
60 calendar day period (30 days prior to and 30 days after) around the first
business day of the Company’s 2013 fiscal year. The ending Share price shall be
determined by averaging the closing Share prices during the 60 calendar day
period (30 days prior to and 30 days after) around the last business day of the
Company’s 2015 fiscal year.

ARTICLE III

LTPP Awards

3.1        Eligibility.    Participants eligible to receive an LTPP Award shall
be those persons designated by the Committee during the first 90 days of the
Performance Period or new hires or those persons who may be promoted and are
designated as Participants by the Committee at the time of hiring or promotion.
No new Participants are eligible after the second fiscal quarter of the
Company’s 2014 fiscal year. The Company will provide each Participant with an
Award Notice, substantially in the form of Exhibit A attached hereto, setting
forth such Participant’s Target LTPP Award.

3.2        Award Eligibility.    If the LTPP Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible LTPP Award. The
actual number of Performance Shares or amount of cash earned by a Participant
pursuant to his or her LTPP Award shall be determined by multiplying the Target
LTPP Award by a multiplier established by the Committee, which multiplier shall
be determined based on the Company’s achievement of Return on Invested Capital
during the Performance Period. The actual number of Performance Shares or amount
of cash to be awarded to a

 

- 3 -



--------------------------------------------------------------------------------

Participant hereunder may range from 0% to 200% of the Participant’s Target LTPP
Award. The number of Performance Shares (or amount of cash) settled (or paid)
pursuant to the LTPP Award of any Covered Employee shall not exceed either his
or her Eligible LTPP Award or any limits prescribed by the Omnibus Plan,
including the Limitations set forth therein. In applying such Limitations,
compensation payable pursuant to any annual bonus plan of the Company shall be
considered prior to any payments of LTPP Awards, and any compensation payable
pursuant to LTPP Awards shall be considered prior to any compensation payable
pursuant to MSU Awards.

3.3        Threshold Vesting.    As a condition precedent to any portion of the
LTPP Award vesting, the LTPP Performance Goal adopted by the Committee must be
achieved and the Committee must certify to such achievement pursuant to
Section 10.3 of the Omnibus Plan within 60 days following the end of the
applicable Performance Period. No LTPP Award shall be paid to any Covered
Employee if the LTPP Performance Goal is not achieved.

3.4        Settlement.    Any LTPP Award made by the Committee shall be settled
or paid promptly following certification by the Committee of the LTPP
Performance Goal as provided in Section 3.3.

3.5        Restrictions.    Subject to Article V, notwithstanding that the LTPP
Performance Goal to which the Eligible LTPP Award is subject hereunder may be
satisfied by or prior to the end of the applicable Performance Period, the
Shares (or cash) with respect thereto shall not vest or otherwise become payable
to a Participant, nor shall a Participant have any of the rights of a
shareholder of the Company with respect to any Performance Shares, until the end
of the Performance Period to which the LTPP Award relates.

ARTICLE IV

MSU Awards

4.1        Eligibility.    Participants eligible to receive an MSU Award shall
be those persons designated by the Committee during the first 90 days of the
Performance Period or new hires or those persons who may be promoted and are
designated as Participants by the Committee at the time of hiring or promotion.
No new Participants are eligible after the second fiscal quarter of the
Company’s 2015 fiscal year. The Company will provide each Participant with an
Award Notice, substantially in the form of Exhibit B attached hereto, setting
forth such Participant’s Target MSU Award.

4.2        Award Eligibility.    If the MSU Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible MSU Award. The
actual number of MSUs earned by a Participant pursuant to his or her MSU Award
shall be determined by multiplying the Target MSU Award by a multiplier
established by the Committee, which multiplier shall be determined based on the
percentage change in Total Shareholder Return during the Performance Period
applicable to MSU Awards. The actual number of MSUs awarded to a Participant
hereunder may range from 0% to 150%

 

- 4 -



--------------------------------------------------------------------------------

of the Participant’s Target MSU Award. The MSUs earned by any Covered Employee
shall not exceed either his or her Eligible MSU Award or any limits prescribed
by the Omnibus Plan including the Limitations set forth therein; provided, that
in applying such Limitations, compensation payable pursuant to any annual bonus
plan of the Company shall be considered prior to any payments of LTPP Awards,
and any compensation payable pursuant to LTPP Awards shall be considered prior
to any compensation payable pursuant to MSU Awards.

4.3        Threshold Vesting.    As a condition precedent to any portion of the
MSU Award vesting, the MSU Performance Goal adopted by the Committee must be
achieved and the Committee must certify to such achievement pursuant to
Section 10.3 of the Omnibus Plan within 60 days following the end of the
Performance Period. No MSU Award shall be paid to any Covered Employee if the
MSU Performance Goal is not achieved.

4.4        Settlement.    Settlement of vested MSUs shall be made in Shares
promptly following the date of certification of achievement of the MSU
Performance Goal by the Committee.

4.5        Restrictions.    Subject to Article V, notwithstanding that the MSU
Performance Goal to which the Eligible MSU Award is subject hereunder may be
satisfied by or prior to the end of the Performance Period, no MSUs shall vest
or otherwise become payable to a Participant prior to the expiration of the
Performance Period.

ARTICLE V

Vesting Requirements

5.1        Service Requirements.    In addition to the performance vesting
requirements set forth in this Program, but subject to the remaining provisions
of this Article V, the right of any Participant to receive settlement or payment
of an Award granted hereunder shall become vested only if he or she remains
continuously employed by the Company or an Affiliate from the grant date of the
Award until the end of the applicable Performance Period. Subject to Sections
5.2 to 5.5 hereof, if the service vesting requirements of this Section 5.1 are
not satisfied, all of the Shares or cash subject to Awards granted hereunder
shall be immediately forfeited and the Participant’s rights with respect thereto
shall cease.

5.2        Accelerated Vesting During the Performance Period.    If, prior to
the end of the Performance Period, a Participant’s employment is terminated
because of death, disability or Retirement, any LTPP Award and MSU Award of such
Participant shall be reduced pro rata to reflect only employment prior to that
termination. The reduced LTPP Award and MSU Award shall be based upon the number
of calendar months of employment from the beginning of the applicable
Performance Period (or, if later, the date of the Participant’s hire) until the
date of such termination. In the case of a

 

- 5 -



--------------------------------------------------------------------------------

Participant’s disability, the employment termination shall be deemed to have
occurred on the date the Committee determines that the disability has occurred,
pursuant to the Company’s then-effective group long-term disability insurance
benefit for officers. The LTPP Award and MSU Award shall otherwise be determined
and settled or paid on the same schedules set forth in Section 3.4 or
Section 4.4, as the case may be, including being conditioned upon the
achievement of the applicable Performance Goals.

5.3        Termination Following Performance Period.    If a Participant ceases
to be employed by the Company (or any Affiliate) for any reason other than for
Cause following the close of the applicable Performance Period, the Participant
shall be entitled to payment or settlement of his or her LTPP Award and MSU
Award at the time and on the basis specified in Section 3.4 or Section 4.4, as
the case may be.

5.4        Termination of Employment For Cause.    If, prior to the date on
which an LTPP Award or MSU Award is finally paid or settled, a Participant’s
employment is terminated for Cause, all of the Participant’s rights to any
Awards hereunder shall be forfeited.

5.5        Effect of Change in Control.

(a)        LTPP Awards.    In the event of a Change in Control prior to the end
of the Performance Period applicable to the LTPP Awards, (i) the LTPP
Performance Goal shall be deemed to have been met if the Company’s 2013
Operating Income through the end of the fiscal month preceding the Change in
Control equals or exceeds 50% of the Company’s operating income for the
comparable period in the 2012 fiscal year, and (ii) any LTPP Award earned by
reason of Section 5.5(a) shall be immediately payable in cash to Participants
upon the date of the Change of Control.

(b)        MSU Awards.    In the event of a Change in Control prior to the end
of the Performance Period applicable to the MSU Awards, the Committee shall have
the discretion (i) to continue the Performance Period following the Change in
Control; provided, that in the event a Participant’s employment with the Company
(or its Affiliate or successor) is terminated without Cause within 24 months
following the Change in Control, the Participant shall be treated as if the
Participant had remained employed throughout the entire Performance Period for
purpose of determining the vesting of the Participant’s MSU Award, or (ii) end
the Performance Period as of the date of the Change in Control and settle the
MSU Awards either at the Target MSU Awards or to such other extent as the
Committee determines in its discretion the applicable performance criteria have
been met, if at all.

ARTICLE VI

Recoupment Policy

6.1        General Recoupment Policy.    The Company may recover any incentive
compensation awarded or paid pursuant to this Program based on (i) achievement
of financial results that were subsequently the subject of a restatement due to
material

 

- 6 -



--------------------------------------------------------------------------------

noncompliance with any financial reporting requirement under either GAAP or the
federal securities laws, other than as a result of changes to accounting rules
and regulations, or (ii) a subsequent finding that the financial information or
performance metrics used by the Committee to determine the amount of the
incentive compensation were materially inaccurate, in each case regardless of
individual fault. In addition, the Company may recover any incentive
compensation awarded or paid pursuant to this Program based on a Participant’s
conduct which is not in good faith and which materially disrupts, damages,
impairs or interferes with the business of the Company and its affiliates. The
provisions of this Article VI shall apply to any incentive compensation earned
or paid to a Participant pursuant to this Program, including compensation paid
in Shares. Subsequent changes in status, including retirement or termination of
employment, do not affect the Company’s rights to recover compensation under
this policy.

6.2        Administration of Policy.    The Committee will administer this
policy and exercise its discretion and business judgment in the fair application
of this policy based on the facts and circumstances as it deems relevant in its
sole discretion. More specifically, the Committee shall determine in its
discretion any appropriate amounts to recoup, the officers from whom such
amounts shall be recouped (which need not be all officers who received the bonus
compensation at issue) and the timing and form of recoupment; provided, that
only compensation paid or settled within three years prior to the Committee
taking action under this Article VI shall be subject to recoupment; provided
further, that any recoupment pursuant to clause (i) or (ii) of the first
sentence of this paragraph shall not exceed the portion of any applicable bonus
paid hereunder that is in excess of the amount of performance-based or incentive
compensation that would have been paid or granted based on the actual, restated
financial statements or actual level of the applicable financial or performance
metrics as determined by the Committee in its sole discretion.

6.3        Setoff.    For avoidance of doubt, the Company may set off the
amounts of any such required recoupment against any amounts otherwise owed by
the Company to a Participant as determined by the Committee in its sole
discretion, solely to the extent any such offset complies with the requirements
of Section 409A of the Code and the guidance issued thereunder.

6.4        Other Adjustments.    If any restatement of the Company’s financial
results indicates that the Company should have made higher performance-based
payments than those actually made under the Program for a period affected by the
restatement, then the Committee shall have discretion, but not the obligation to
cause the Company to make appropriate incremental payments to affected
Participants then-currently employed by the Company. The Committee will
determine, in its sole discretion, the amount, form and timing of any such
incremental payments, which shall be no more than the difference between the
amount of performance-based compensation that was paid or awarded and the amount
that would have been paid or granted based on the actual, restated financial
statements.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

7.1        Restrictions on Transfer.    No Award covered hereby may be sold,
assigned, transferred, encumbered, hypothecated or pledged by a Participant
except as provided in the Omnibus Plan or this Program.

7.2        Effect of Employment Agreement.    If a Participant is employed
pursuant to an employment agreement with the Company (or an Affiliate), any
provisions thereof relating to the effect of a termination of the Participant’s
employment upon his or her rights with respect to the Awards covered hereby,
including, without limitation, any provisions regarding acceleration of vesting
and/or payment of the Awards in the event of termination of employment, shall be
fully applicable and supersede any provisions hereof with respect to the same
subject matter.

7.3        No Right of Employment.    Nothing in this Program shall confer upon
any Participant any right to continue as an employee of the Company or an
Affiliate or interfere in any way with the right of the Company or an Affiliate
to terminate a Participant’s employment at any time or to change the terms and
conditions of such employment.

7.4        Governing Law.    This Program and the Awards issued hereunder shall
be construed and enforced in accordance with the laws of the State of Tennessee,
without giving effect to the choice of law principles thereof.

7.5        Section 409A.

(a)        Notwithstanding the other provisions hereof, the Awards issued
hereunder are intended to comply with or be exempt from the requirements of
Section 409A of the Code, to the extent applicable, and this Program shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code.
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A of the Code and, if
necessary, any such provision shall be deemed amended to comply with
Section 409A of the Code and regulations thereunder. If any payment cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A of the Code, then such payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. Except to the
extent permitted under Section 409A of the Code, in no event may a Participant,
directly or indirectly, designate the calendar year of any payment under this
Award.

(b)        Notwithstanding any provision to the contrary in this Program and to
the extent that Section 409A of the Code (including Section 409A(a)(2)(b) of the
Code) is applicable to this Program, if on the date of a Participant’s
termination of employment, he or she is a “specified employee” (as such term is
defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Board (or its delegate) in accordance with its
“specified employee” determination policy,

 

- 8 -



--------------------------------------------------------------------------------

then the amount of an Award that constitutes deferred compensation subject to
the requirements of Section 409A of the Code that are payable within the six
(6) month period following such Participant’s separation from service shall be
postponed for a period of six (6) months following the “separation from service”
with the Company (or any successor thereto). Any payments delayed pursuant to
this Section 7.5(b) will be made in a lump sum on the Company’s first regularly
scheduled payroll date that follows such six (6) month period or, if earlier,
the date of the Participant’s death.

(c)        Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Program providing for the payment of “deferred compensation” (within the
meaning of Section 409A of the Code) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Program, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”

(d)        For the avoidance of doubt, any payment due pursuant to this Program
within a period following an applicable payment event, shall be made on a date
during such period as determined by the Company in it’s sole discretion.

 

- 9 -